Case 1:17-cv-00823-MN Document 343 Filed 11/26/19 Page 1 of 2 PageID #: 3471



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 BIOGEN INTERNATIONAL GMBH and                     )
 BIOGEN MA INC.,                                   )
                                                   )
                        Plaintiffs,                )
                                                   )
         v.                                        )    C.A. No. 17-823 (MN)
                                                   )    Consolidated
 AMNEAL PHARMACEUTICALS INC., et                   )
 al.,                                              )
                                                   )
                        Defendants.                )

                        ORDER AFTER PRETRIAL CONFERENCE

       AND NOW, this 26th day of November 2019, after a Pretrial Conference, and upon

consideration of the Proposed Pretrial Order (D.I. 335) and the discussion at the November 25,

2019 Pretrial Conference, IT IS HEREBY ORDERED that:

               1.      The Proposed Pretrial Order is ADOPTED as modified by any discussion

at the Pretrial Conference. (See D.I. 342).

               2.      A bench trial will begin on Friday, December 6, 2019 at 9:00 a.m. with

opening statements and the testimony of Dr. Yong. Subsequent trial days (on December 9, 2019

and December 11-13, 2019) will begin at 8:30 a.m. and generally will end at 6:00 p.m., although

the end of the trial day may, at the discretion of the Court, be earlier or later than 6:00 p.m. There

will be no trial on Tuesday, December 10, 2019.

               3.      The trial will be timed. Each side is allowed up to fifteen (15) hours for its

opening statement, its direct and cross-examination of witnesses, and its closing argument and

argument of evidentiary issues. Time during the trial day that does not neatly fit into one of those

categories will be attributed to one side or the other as the Court thinks most appropriate.
Case 1:17-cv-00823-MN Document 343 Filed 11/26/19 Page 2 of 2 PageID #: 3472



               4.     Issues that need to be addressed will be taken up at 8:30 a.m. and at the end

of the day. There will be thirty minutes for lunch and a fifteen-minute break in both the morning

and the afternoon.

              5.      Plaintiffs’ Motions in Limine Nos. 1 through 3 are DENIED as stated at the

Pretrial Conference. (See D.I. 342).

              6.      Any trial logistics should be coordinated through the Courtroom Deputy.




                                                    The Honorable Maryellen Noreika
                                                    United States District Judge




                                                2
